          Case 1:20-cv-03325-AT Document 38 Filed 05/03/20 Page 1 of 4




UNITED STATES DISTRICT COURT                                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
ANDREW YANG, JONATHAN HERZOG,                                      ELECTRONICALLY FILED
HELLEN SUH, BRIAN VOGEL, SHLOMO                                    DOC #:
SMALL, ALISON HWANG, KRISTEN                                       DATE FILED: 5/3/2020 _
MEDEIROS, and DR. ROGER GREEN,
individually and on behalf of all others similarly
situated,

                               Plaintiffs,
               -against-
                                                                      20 Civ. 3325 (AT)
DOUGLAS A. KELLNER, Co-Chair and Commissioner,
ANDREW SPANO, Commissioner, PETER S.                                      ORDER
KOSINSKI, Co-Chair and Commissioner, TODD D.
VALENTINE, Co-Executive Director, and ROBERT A.
BREHM, Co-Executive Director, individually and in their
official capacities at the New York State Board of
Elections, and THE NEW YORK STATE BOARD OF
ELECTIONS,

                      Defendants.
GEORGE ALBRO, PENNY MINTZ, JAY
BELLANCA, TRACI STRICKLAND, EMILY
ADAMS, NESTOR MEDINA, SIMRAN NANDA,
KATHRYN LEVY, JOUSHA SAUBERMAN,
CARI GARDNER, STEPHEN CARPINETA,
NANCY DEDELVA, and TING BARROW,

                               Plaintiff-Intervenors,
               -against-

DOUGLAS A. KELLNER and ANDREW SPANO,
as Commissioners of the New York State Board of
Elections, and the NEW YORK STATE BOARD
OF ELECTIONS,

                               Defendants.

ANALISA TORRES, District Judge:

       Plaintiffs, Andrew Yang, Jonathan Herzog, Hellen Suh, Brian Vogel, Shlomo Small,

Alison Hwang, Kristen Medeiros, and Roger Green, bring this action individually and on behalf
           Case 1:20-cv-03325-AT Document 38 Filed 05/03/20 Page 2 of 4



of similarly situated individuals, alleging violations of their rights under the First and Fourteenth

Amendments to the United States Constitution and the New York State Constitution, against

Defendants, Douglas A. Kellner, Andrew Spano, Peter S. Kosinski, Todd D. Valentine, Robert

A. Brehm, in their individual and official capacities, and the New York State Board of Elections

(“BOE”). See Compl., ECF No. 20.

        On May 1, 2020, George Albro, Penny Mintz, Jay Bellanca, Traci Strickland, Emily

Adams, Nestor Medina, Simran Nanda, Kathryn Levy, Joshua Sauberman, Cari Gardner,

Stephen Carpineta, Nancy de Delva, and Ting Barrow (the “Proposed Plaintiff-Intervenors”),

moved to intervene in this action “in order to ensure that adjudication of this case considers the

full array of vested electoral and Constitutional interests at stake, and to make sure those interests

and related rights are fully and vigorously defended.” Intervenor Mem. at 1, ECF No. 29-1; see

also ECF No. 29. Proposed Plaintiff-Intervenors are, like most of the original Plaintiffs to this

action, individuals that each qualified for, and were placed on, the New York Democratic

presidential primary ballot as candidates to be convention delegates pledged to a presidential

candidate. Intervenor Compl. ¶¶ 3, 5–14, ECF No. 29-2; see also ECF No. 20 ¶¶ 13–40. They

assert claims against Kellner, Spano, and the BOE. Intervenor Compl. at 1; id. ¶¶ 15–16. For

the reasons stated below, the motion to intervene is GRANTED.

   I.      Legal Standard

        Rule 24 of the Federal Rules of Civil Procedure provides the criteria a putative intervenor

must meet to intervene either as of right or permissively. Rule 24(b) sets out the standard for

permissive intervention: “On a timely motion, the court may permit anyone to intervene who:

(A) is given a conditional right to intervene by a federal statute; or (B) has a claim or defense

that shares with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1).


                                                  2
            Case 1:20-cv-03325-AT Document 38 Filed 05/03/20 Page 3 of 4



“In exercising its discretion, the court must consider whether the intervention will unduly delay

or prejudice the adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3).

         Courts in this district have consistently held that Rule 24(b) “is to be liberally construed.”

See, e.g., Olin Corp. v. Lamorak Ins. Co., 325 F.R.D. 85, 87 (S.D.N.Y. 2018); Degrafinreid v.

Ricks, 417 F. Supp. 2d 403, 407 (S.D.N.Y. 2006). The “principal consideration” for permissive

intervention is “whether the intervention will unduly delay or prejudice the adjudication of the

rights of the original parties.” U.S. Postal Serv. v. Brennan, 579 F.2d 188, 191 (2d Cir. 1978).

“[P]ermissive intervention is wholly discretionary with the trial court.” Id.

   II.      Analysis

         The Court finds that intervention is appropriate. The motion to intervene was timely: it

was submitted within three days of Plaintiffs’ complaint, and within four days of Defendants’

decision to cancel the Democratic presidential primary, which is the conduct complained of by

both Plaintiffs and Proposed Plaintiff-Intervenors. See Intervenor Mem. at 3. Additionally,

intervention would not delay or prejudice the adjudication of the parties’ rights, considering that

it was sought at the earliest stage of the litigation, and Defendants have had an opportunity to

respond to the merits of Proposed Plaintiff-Intervenors’ arguments. See ECF No. 33. The Court,

moreover, has not needed to extend any preexisting deadlines or reschedule any proceedings to

accommodate Proposed Plaintiff-Intervenors.

         Lastly, the Court concludes that permissive intervention is merited as Proposed Plaintiff-

Intervenors have claims “that share with the main action a common question of law or fact,” Fed.

R. Civ. P. 24(b): specifically, whether Defendants’ decision to cancel the Democratic

presidential primary infringes on their constitutional rights as voters and as potential delegates to




                                                   3
           Case 1:20-cv-03325-AT Document 38 Filed 05/03/20 Page 4 of 4



the Democratic National Convention. In light of the rights alleged to be at stake, the Court will

permit Proposed Plaintiff-Intervenors the opportunity to join in the litigation.

       Accordingly, the motion to intervene is GRANTED.

                                         CONCLUSION

       For the reasons stated above, the motion to intervene under Rule 24(b) of the Federal

Rules of Civil Procedure is GRANTED. Plaintiff-Intervenors shall appear at the telephonic

hearing on the pending motion for emergency relief scheduled for May 4, 2020, at 2:00 p.m.,

which may be accessed by calling either (888) 398-2342 or (215) 861-0674, and entering access

code 5598827. By 9:00 a.m. on May 4, 2020, Plaintiff-Intervenors shall email appearance

information to chambers, at Torres_NYSDChambers@nysd.uscourts.gov.

       The Clerk of Court is directed to terminate the motion at ECF No. 29, and to amend the

caption as styled above.

       SO ORDERED.

Dated: May 3, 2020
       New York, New York




                                                 4
